Title: From James Madison to William Wilson, 21 April 1804 (Abstract)
From: Madison, James
To: Wilson, William


21 April 1804, Department of State. “I have received your letter of the 10th. [not found], and will forward the depositions it contained to our Agent for Seamen in London. The effect to be expected from it will be nothing more than the release of the Negro, as it is understood that the English laws would not admit of his being compulsively sent home. It would perhaps be most advisable for you to direct a person in London to confer with the Agent (G. W. Erving) in order that the discharge might be so concerted as to place, as to give the best opportunity of continuing the rights over him which you would possess were he in the United States.”
